Citation Nr: 1449648	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-00 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for rectal cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to October 1969, which included service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In March 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.


FINDINGS OF FACT

Rectal cancer did not have onset during active service, did not manifest within one year of separation from active service, was not caused or aggravated by exposure to herbicides in service, and was not otherwise caused by active service.


CONCLUSION OF LAW

The criteria for service connection for rectal cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in June 2011.

Pursuant to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his service treatment records (STRs), VA treatment records, and a medical opinion by his oncologist.  38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(3).  Also coincident to VA's duty to assist the Veteran in substantiating his claim, VA obtained a medical opinion in March 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issue on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claim that were lacking to substantiate the Veteran's claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

Here, during the Veteran's March 2013 hearing, the Veteran reported that he was diagnosed with rectal cancer in May 2010.  He contended that he did not experience symptoms of rectal cancer during or immediately after service, but is entitled to service connection for rectal cancer because this condition was caused by his in-service exposure to herbicides.  He also asserted during the hearing that an opinion from his oncologist supports this contention.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as malignant tumors.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2014); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2014).

Additionally, a veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e) if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307(a)(6)(ii).

Consistent with the Veteran's reports, the Board finds that the Veteran's STRs are negative for any diagnoses or signs of manifestation of rectal cancer.  Specifically, the report of his August 1969 separation examination indicates that the Veteran's anus and rectum were normal, and he endorsed that he did not have and has never had "piles or rectal disease" in a contemporaneous report of medical history.

With regard to postservice evidence, VA treatment records dated April 2010 to May 2014 document the results of an April 2010 fecal occult blood test, a May 2010 diagnosis of adenocarcinoma of the rectum (rectal cancer), a September 2010 colectomy, and subsequent treatment.  In a February 2012 opinion, Dr. A.G., the Veteran's oncologist, reported that some medical literature suggests that there is a link between pesticide exposure and the development of colorectal cancer.  Specifically, Dr. A.G. cited to studies that indicated exposure to specific pesticides is associated with an increased risk of developing rectal cancer.  Based on his review of the referenced literature, Dr. A.G. concluded that "[t]he evidence would suggest that it is more likely than not that [the Veteran's] rectal cancer was a result of exposure to pesticides."

In a March 2012 opinion, a VA clinician summarized the Veteran's relevant medical history and reviewed the opinion offered by Dr. A.G.  In her opinion, the VA clinician cited to additional medical literature and reported that cancers of the gastrointestinal system-esophagus, stomach, pancreas, colon, and rectum-have been extensively studied in Vietnam veterans, groups with workplace herbicide exposure, and people exposed to dioxins; and notably, the clinician also reported that the "[Institute of Medicine (IOM)] has found inadequate/insufficient evidence to determine whether an association exists" between gastrointestinal cancers and herbicides.  This examiner did not link the Veteran's illness to herbicide exposure.  

After careful review of the record, the Board finds that direct service connection cannot be established because the evidence does not show, nor has the Veteran alleged, that he developed these conditions during his service.  In addition, the Board finds that the Veteran cannot avail himself of the presumption concerning chronic diseases because rectal cancer was not shown during his active service or within one year of active service.

With regard to assessing whether service connection is warranted on a presumptive basis due to herbicide exposure, the Board finds that the Veteran shall be presumed to have been exposed to an herbicide agent during service because he served in Vietnam.  The Board finds, however, that the presumption is inapplicable in the present case because rectal cancer is not listed under 38 C.F.R. § 3.309(e) as a condition to which the presumption applies.  Notwithstanding the inapplicability of this presumption, the Board must also assess the medical evidence of record that the Veteran has purported addresses the relationship between herbicide exposure and the claimed condition.  See Combee v. Brown, 34 F.3d 1039, 1042 (1994) (for a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure).

In that regard, the Board acknowledges that Dr. A.G.'s February 2012 opinion addresses a possible relationship between rectal cancer and pesticides, but fails to provide an opinion as to the etiology of the Veteran's condition with regard to herbicide exposure.  There is no probative evidence of the Veteran's exposure to pesticides in service, and no probative evidence links the Veteran's illness to herbicide exposure.  
Although the Veteran has asserted that there is a causal relationship between his service and the claimed condition, the Board finds that the Veteran is not shown to have the expertise to provide that evidence himself, and no other evidence provides that link.  Indeed, the only competent and probative opinion of record on the question is adverse to the claim.   

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has rectal cancer that had onset during his active service, had onset during an applicable presumptive period, or was caused by in-service exposure to herbicides.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for rectal cancer is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


